                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 ACADEMY OF ALLERGY & ASTHMA
 IN PRIMARY CARE, ET AL.,                        CIVIL ACTION

                                                 NO.: 2:18-CV-00399
          Plaintiffs,
                                                 SECTION:              J(2)
 v.
                                                 JUDGE:                BARBIER
 LOUISIANA HEALTH SERVICE AND
 INDEMNITY COMPANY, ET AL.,                      MAGISTRATE:           CURRAULT
          Defendants


      DEFENDANTS’ JOINT MOTION FOR PARTIAL SUMMARY JUDGMENT ON
      PLAINTIFF UAS’S TORTIOUS INTERFERENCE WITH CONTRACT CLAIMS

         Defendants Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue

Shield of Louisiana (“BCBSLA”), AllMed Healthcare Management, Inc. (“AllMed”), Humana,

Inc. (“Humana”), and Blue Cross and Blue Shield of Kansas, Inc. (“BCBSKS”) respectfully move

the Court under Federal Rule of Civil Procedure 56 for partial summary judgment, seeking

judgment in Defendants’ favor on Plaintiffs UAS’s claims for tortious interference with contracts

with respect to all 69 contracts at issue in Count III of the Second Amended Complaint. As

discussed more fully in the accompanying memorandum, that claim is time-barred.

         WHEREFORE, Defendants respectfully request that the Court enter judgment in

Defendants’ favor on UAS’s tortious interference with contracts claim in Count III of Plaintiffs’

Second Amended Complaint.




{N4382902.1}
               Respectfully submitted,

               /s/ Michael C. Drew
               Michael C. Drew, T.A. (La. Bar. 30884)
               Mark A. Cunningham (La. Bar. 24063)
               Christopher K. Ulfers (La. Bar. 36712)
               Allison B. Kingsmill (La. Bar. 36532)
               Jones Walker LLP
               201 St. Charles Avenue, Suite 5100
               New Orleans, Louisiana 70170-5100
               Telephone: (504) 582-8276
               Facsimile: (504) 589-8276
               mdrew@joneswalker.com
               mcunningham@joneswalker.com
               culfers@joneswalker.com
               akingsmill@joneswalker.com

               Counsel for Louisiana Health Service and
               Indemnity Company d/b/a Blue Cross and Blue
               Shield Louisiana and AllMed Healthcare
               Management, Inc.

               /s/ Shari Ross Lahlou________________________
               Shari Ross Lahlou (admitted pro hac vice)
               Thomas J. Miller (admitted pro hac vice)
               Dechert LLP (Washington)
               1900 K Street NW
               Washington, DC 20006-1110
               Phone: 202-261-7923
               Email: shari.lahlou@dechert.com
               Email: thomas.miller@dechert.com

               Christopher K. Ralston (Bar #26706)
               Arthur R. Kraatz (Bar #35194)
               Phelps Dunbar LLP
               Canal Place | 365 Canal Street, Suite 2000
               New Orleans, Louisiana 70130-6534
               Telephone: 504-566-1311
               Telecopier: 504-568-9130
               Email: ralstonc@phelps.com
               Email: arthur.kraatz@phelps.com

               Counsel for Humana, Inc.




{N4382902.1}      2
                                            /s/ Douglass G. Hewitt Hewitt_________________
                                            Daniel J. Hofmeister, Jr. (admitted pro hac vice)
                                            Douglass G. Hewitt (admitted pro hac vice)
                                            Brian T. Phelps (admitted pro hac vice)
                                            10 South Wacker Drive
                                            40th Floor
                                            Chicago, IL 60606-7507
                                            Phone: 312-207-1000
                                            Fax: 312-207-6400
                                            dhofmeister@reedsmith.com
                                            dhewitt@reedsmith.com
                                            bphelps@reedsmith.com

                                            Debra H. Dermody (admitted pro hac vice)
                                            225 Fifth Avenue
                                            Pittsburgh, PA 15222
                                            Phone: 412-288-3131
                                            Fax: 412-288-3063
                                            ddermody@reedsmith.com

                                            M. Lenore Feeney, (La. Bar 018597)
                                            Taylor, Porter, Brooks & Phillips LLP
                                            451 Florida St., 8th Floor (70801)
                                            P.O. Box 2471
                                            Baton Rouge, LA 70821
                                            Phone: 225-387-3221
                                            Fax: 225-346-8049
                                            Lenore.Feeney@taylorporter.com

                                            Counsel for Blue Cross and Blue Shield of
                                            Kansas, Inc.

                                CERTIFICATE OF SERVICE

         I hereby certify that, on this 4th day of May 2021, the foregoing document was filed

electronically with the Clerk of Court using the CM/ECF system, which provides notice of

filing to all counsel of record by electronic means.

                                                       /s/ Michael C. Drew




{N4382902.1}                                   3
